DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 10-11, and 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 10 each recite “after forming the paving surface, inserting a transmission device through at least one of the parallel ducts of each paving block of the plurality of preformed paving blocks”.  This is new matter, as there is no support found for this method step in the original disclosure.  	Additionally, Applicant “contends that amended claims 1 and 10 are patentably distinct from the cited prior art. For instance, Buch teaches the cables 105 being inserted into the paving blocks 20 before 
Therefore, the newly added limitations in claims 1 and 10 will not be further treated on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 10-12, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buch, US 8,459,896 B2 in view of Rapaz, US 9,010,060 and Pearce, US 5,966,502.
Regarding claim 1, Buch teaches a method of forming a permeable paving system comprising: installing a plurality of preformed paving blocks (20) to form a paving surface (Figure 11), wherein each 
While Buch only discloses inserting cables through the ducts, Rapaz teaches an assembly that can be used outdoors to form walkways or roadways (column 6 lines 12-16) and discloses that each paver of the assembly has conduits (46) for receiving cables or for receiving fluid delivery tubes (48) to be able to circulate anti-freeze, heated air or other fluid through the assembly to heat it (column 5 lines 3-7).  It would have been obvious to one of ordinary skill in the art to modify Buch’s cables to be a transmission device (fluid delivery tubes + anti-freeze or heated air or fluid) in view of Rapaz’s disclosure if it was desired to form a heated paving system.  The resulting combination yields inserting a transmission device through at least one of the parallel ducts of each paving block of the plurality of preformed paving blocks.
While Rapaz suggests that it may be desirable to regulate the temperature to prevent snow and ice accumulation (column 6 lines 28-32) and suggests a controller (Rapaz discloses the controller as part of a pump that pumps the fluid through the fluid delivery tubes; column 6 lines 45-48) but fails to provide further details, Pearce teaches an apparatus for melting snow and ice on a sidewalk, path, or driveway and discloses temperature regulation means (18) in communication with a pump (14+22) to automatically pump circulating fluid to maintain the pavement (driveway or walkway surface) at a predetermined range of temperature (column 5 lines 8-42). It would have been obvious to one of ordinary skill in the art to modify the resulting combination to include a controlling device (temperature regulation means in communication with a pump) such as that taught by Pearce to allow for automatic ice prevention if desired.  The resulting combination yields using a controlling device to control the transmission device such that the temperature of the plurality of preformed paving blocks is 
Regarding claim 2, the resulting combination includes connecting a pump (Pearce’s 14+22) to the transmission device (Rapaz’s fluid delivery tube + anti-freeze or heated air or fluid), the pump configured to circulate the fluid through the transmission device; wherein inserting the transmission device through at least one of the parallel ducts of each paving block of the plurality of preformed paving blocks comprises inserting at least one tube through aligned parallel ducts of each paving block (Buch shows them to be parallel); and wherein each tube is connected to the pump to circulate fluid.
Regarding claim 3, Pearce further teaches a heat exchanger (column 5 lines 43-58) to exchange thermal energy between the fluid and the heat exchanger. It would have been obvious to one of ordinary skill in the art to modify the resulting combination to include a heat exchanger to be able to control the temperature of the fluid. The resulting combination makes obvious that the heat exchanger is connected in series with the tube to exchange thermal energy.
Regarding claim 4, the resulting combination includes the fluid being glycol since Rapaz discloses that the fluid may be anti-freeze, which includes glycol. While the resulting combination fails to explicitly disclose the fluid being at a temperature of about 39 degrees Fahrenheit, Pearce additionally discusses activating the pump to circulate fluid when the temperature of the walkway surface reaches just below 40° F ± 5°.  Since the fluid is for heat exchanging means and is to prevent snow and ice accumulation, it is obvious that the liquid must be above freezing (32° F). It is obvious design choice that the temperature of the fluid is maintained at about 39° F since it is obvious that the fluid must be a few degrees above 32° F in order to be able to prevent snow and ice accumulation.
Regarding claim 5, since Pearce explicitly discloses that the controlling device (temperature regulation means 18) is a sensor with a limit switch that activates the pump which is connected to a 
Regarding claim 10, Buch teaches a method of forming a permeable paving system, comprising: installing a plurality of preformed blocks (20), wherein each of the blocks includes: an upper surface; a lower surface generally parallel to and spaced apart from the upper surface; a first side; a second side opposite the first side; and a pair of ducts (110) extending through the preformed block between the first side and the second side; and inserting cables (105) through at least one duct in each of the plurality of performed blocks (column 8 lines 3-13).
While Buch only discloses inserting cables through the ducts, Rapaz teaches an assembly that can be used outdoors to form walkways or roadways (column 6 lines 12-16) and discloses that each paver of the assembly has conduits (46) for receiving cables or for receiving fluid delivery tubes (48) to be able to circulate anti-freeze, heated air or other fluid through the assembly to heat it (column 5 lines 3-7).  It would have been obvious to one of ordinary skill in the art to modify Buch’s cables to be a transmission device (fluid delivery tubes + anti-freeze or heated air or fluid) in view of Rapaz’s disclosure if it was desired to form a heated paving system.  The resulting combination yields inserting a transmission device through at least one duct in each of the plurality of preformed blocks to form a circuit for circulation of a fluid through each of the plurality of preformed blocks.
While Rapaz suggests that it may be desirable to regulate the temperature to prevent snow and ice accumulation (column 6 lines 28-32) and suggests a controller (Rapaz discloses the controller as part of a pump that pumps the fluid through the fluid delivery tubes; column 6 lines 45-48) but fails to provide further details, Pearce teaches an apparatus for melting snow and ice on a sidewalk, path, or driveway and discloses temperature regulation means (18) in communication with a pump (14+22) to automatically pump circulating fluid to maintain the pavement (driveway or walkway surface) at a predetermined range of temperature (column 5 lines 8-42). It would have been obvious to one of 
Regarding claim 11, since Pearce explicitly discloses that the controlling device (temperature regulation means 18) is a sensor with a limit switch that activates the pump which is connected to a heater (92) to heat the fluid being pumped, that is a thermostat, and it is programmed to control the temperature of the fluid flowing through the tube since the heating system is automatically regulated.  Pearce additionally discloses that the heater functions to maintain a desired temperature, and that a temperature valve as a safety mechanism will open when the temperature reaches 212°F (column 6 lines 1-40) to prevent excessive heating.
Regarding claim 12, the resulting combination includes the limitations, since Buch additionally discloses providing a barrier layer such as a geogrid or geotextile material to cover the ground prior to installing paving units to form a suitable subgrade (column 9 lines 41-47).  The resulting combination makes obvious that the at least one tube supports the weight of the plurality of preformed blocks and joins each one of the plurality of preformed blocks together to form a mattress.
Regarding claim 14, the resulting combination includes the fluid being glycol since Rapaz discloses that the fluid may be anti-freeze, which includes glycol.

Claims 6 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buch in view of Rapaz and Pearce as applied to claims 2 and 10, further in view of Brunkhorst, US 2014/0199121 A1.
Regarding claims 6 and 13, while the resulting combination must use power to be able to activate the fluid and delivery but fails to disclose using a storage device capable of storing solar energy, Brunkhorst teaches a heatable pavement and discloses the use of solar modules as a power supply ([0009]). It would have been obvious to one of ordinary skill in the art to modify the resulting combination to use solar modules as the power supply in view of Brunkhorst's disclosure as a simple substitution of one known type of power supply for another. The resulting combination yields transmitting the solar energy to the pump and the controlling device (it must do that in order to provide power). Since Pearce explicitly discloses that the controller the controlling device (temperature regulation means 18) is a sensor with a limit switch that activates the pump which is connected to a heater (92) to heat the fluid being pumped, that is a thermostat, and it is programmed to control the temperature of the fluid flowing through the tube since the heating system is automatically regulated.  Pearce additionally discusses activating the pump to circulate fluid when the temperature of the walkway surface reaches just below 40° F ± 5°. While the resulting combination fails to explicitly disclose maintaining a predetermined temperature range of the plurality of preformed blocks within 35 to 39 degrees Fahrenheit, since Rapaz discloses circulating fluid for heat exchanging means to prevent snow and ice accumulation, it is obvious that the the plurality of preformed blocks must be maintained above 32 degrees Fahrenheit (freezing point); the range of 35 to 39 degrees Fahrenheit is obvious design choice since a temperature higher than that would be a waste of energy.



Response to Arguments
Applicant’s arguments filed 11/12/2021 have been addressed, see 112 rejection above for new matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819. The examiner can normally be reached M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/Examiner, Art Unit 3671